DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under ether status.
Claim Objections
Claims 18-20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 11-13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). It appears that claims 11-13 improperly depend from claim 17. For the purposes of examination, the claims will be interpreted to depend from claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 10-13, and 16-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claim 3 recites the limitation “…provided as a coating the cathode,” rendering the claim indefinite. For the purposes of examination, the limitation will be interpreted to recite “…provided as a coating on the cathode.”
Claims 10-13 and 16-20 recite the term LiTFSI, LiFSI, LiBOB, LMO, NMC, NCMA, HE-NMC, and LTO without properly identifying what these abbreviations stand for, thus rendering the claims indefinite. Applicant is advised to amend the claims to fully recite the intended chemical compound at the first instance for each abbreviation to overcome this rejection.
Claims 12 and 19 recite the limitation “56 wt% to 66 wt% LiTFSI and 33.5 wt% to 43 wt% triethylene glycol dimethyl ether,” rendering the claims indefinite. The combined wt% of LiTFSI and  triethylene glycol dimethyl ether do not add up to 100 wt%. Applicant is advised to correct the ranges so that the full mass of the solution is accounted for or to recite the components that make up the balance of the solution to overcome the rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 10, 15, and 16 are rejected under 35 U.S.C. § 102(a)(1) & (a)(2) as being anticipated by Fukunaga et al. (US 2020/0176742 A1), hereinafter “Fukunaga.”
Regarding claim 1, Fukunaga teaches a method for forming a battery cell, comprising:
	providing a porous polymeric membrane (¶ [0053]-[0055]);
	imbibing the porous polymer membrane with a plasticizing solution comprising one or more plasticizers (¶ [0059]-[0061]) and one or more lithium salts, in this case a nonaqueous electrolytic solution that may include a lithium salt (¶ [0108]) is added to the container in which the separator is inserted (¶ [0134]-[0135]) to form a solid gel electrolyte film, in this case the result may be a nonaqueous gel secondary battery (¶ [0102]); and
	disposing the solid gel electrolyte film between an anode and a cathode, in this case the separator is stacked between the belt-shaped negative and positive electrodes (¶ [0134]).
Regarding claim 5, Fukunaga further teaches that the porous polymeric membrane has a porosity of 20 vol% to 90 vol%, in this case the porosity is preferably between 55% to 90% (¶ [0079]). It is noted that porosity is calculated by dividing the volume of an object’s void space by the object’s total volume as discussed at https://wgnhs.wisc.edu/maps-data/data/rock-properties/understanding-porosity-density/.
Regarding claim 6, Fukunaga further teaches that the porous polymeric membrane further comprises filler particles, in this case inorganic particles (¶ [0047]), selected from the list consisting of metal oxides and solid electrolyte powders, in this case metal oxides such as alumina, zinc oxide, iron oxide, and others (¶ [0052]).
Regarding claim 7, Fukunaga further teaches that the filler particles have an average particle size of 10 nm to 3 μm, in this case 7 nm to 100 nm or less (¶ [0044]).
Regarding claim 8, Fukunaga further teaches that the porous polymeric membrane comprises 10 wt% to 60 wt% filler particles, in this case 10 to 40 percent by weight (¶ [0044]). Here, Fukunaga teaches a slightly narrower range that shares a common endpoint with the claimed range, and thus provides sufficient specificity to anticipate the claim. See M.P.E.P. § 2131.03.
Regarding claim 10, Fukunaga further teaches that the lithium salts comprise LiBF4, LiClO4, LiPF6, LiAsF6, and others (¶ [0108]).
Regarding claim 15, Fukunaga further teaches that the porous polymeric membrane comprises a solid body populated with a plurality of pores (e.g. ¶ [0002] & [0044]) and imbibing includes impregnating the plurality of pores and the solid body with the one or more lithium salts, in this case when the electrolytic solution is added to the container the separator becomes impregnated with the lithium salts (see ¶ [0134]-[0135]).
Regarding claim 16, Fukunaga further teaches that the anode comprises, in this case the negative electrode, comprises graphite, silicon, and other materials (¶ [0105]) and the cathode, in this case the positive electrode, comprises lithium iron phosphate (¶ [0104]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Fukunaga.
Regarding claim 14, Fukunaga further teaches that the solid gel electrolyte film has a thickness of 20 μm to 100 μm, in this case preferably more than 2 μm to less than 100 μm (¶ [0096]). A prima facie case of obviousness exists in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05.
Claims 2-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Fukunaga as applied to claim 1, above, and further in view of Jeong et al. (US 2019/0312305 A1), hereinafter “Jeong.”
Regarding claim 2, Fukunaga does not teach coating the polymeric membrane on the anode. However, Jeong teaches a method of forming a lithium ion battery separator that includes the step of coating the separator material onto an electrode (¶ [0148]). One with ordinary skill in the art would understand that coating the polymeric membrane material on the anode would yield the predictable result of forming a functional lithium ion battery separator. See M.P.E.P. § 2143 I. A. Therefore, it would have been obvious to have coated the polymeric membrane material on the anode in order to yield the predictable result of forming a functional lithium ion battery separator.
Regarding claim 3, Fukunaga does not teach coating the polymeric membrane on the cathode. However, Jeong teaches a method of forming a lithium ion battery separator that includes the step of coating the separator material onto an electrode (¶ [0148]). One with ordinary skill in the art would understand that coating the polymeric membrane material on the cathode would yield the predictable result of forming a functional lithium ion battery separator. See M.P.E.P. § 2143 I. A. Therefore, it would have been obvious to have coated the polymeric membrane material on the cathode in order to yield the predictable result of forming a functional lithium ion battery separator.
Regarding claim 4, Fukunaga does not teach that the polymeric membrane comprises polyvinylidene fluoride-co-hexafluoropropylene. However, Jeong teaches a battery separator made from a vinylidenefluoride/hexafluoropropylene copolymer (¶ [0146]-[0149]). One with ordinary skill in the art would understand that substituting the copolymer taught by Jeong for that of Fukunaga would yield the predictable result of a functional lithium ion battery separator. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have supplied a vinylidenefluoride/hexafluoropropylene copolymer in order to yield the predictable result of a functioning lithium ion battery separator.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Fukunaga as applied to claim 1, above, and further in view of Narang et al. (US 5,830,600 A), hereinafter “Narang.”
Regarding claim 9, Fukunaga does not teach the plasticizer comprises at least one of triethylene glycol dimethyl ether, tetraethylene glycol dimethyl ether, and triethyl phosphate. However, Narang teaches a lithium ion battery comprising triethyl phosphate as a solvent (col. 7, lines 39-64). One with ordinary skill in the art would realize that triethyl phosphate would serve as both a plasticizer and a fire retardant (col. 7, lines 39-64), thereby facilitating improved battery separator operation and safety. Therefore, it would have been obvious to have included triethyl phosphate as the plasticizer in order to facilitate improved battery operation and safety.
Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Fukunaga as applied to claim 1, above, and further in view of Sakamoto et al. (US 2019/0214650 A1), hereinafter “Sakamoto.”
Regarding claims 11 and 12, Fukunaga does not specify that the plasticizer solution comprises LiFSI and triethylene glycol dimethyl ether. However, Sakamoto teaches that electrolytes may include plasticizers, LiTFSI, and triethylene glycol dimethyl ether (¶ [0052]-[0053]). One with ordinary skill in the art would understand that these components would also act as plasticizers and that including such standard components as a lithium salt and a solvent in order to yield a functional lithium ion battery. See M.P.E.P. § 2143 I. A. Furthermore, one having ordinary skill in the art would understand to select the appropriate loadings of LiTFSI and triethylene glycol dimethyl ether in order to ensure lithium ion battery operation. See M.P.E.P. § 2144.05 II. Therefore, it would have been obvious to have included LiTFSI at 17.5 wt% to 27.5 wt% and triethylene glycol dimethyl ether at 72.5 wt% to 82.5 wt% as recited in claim 11 and LiTFSI at 56 wt% to 66 wt% and triethylene glycol dimethyl ether at 33.5 wt% to 43.5 wt% as recited in claim 12 in order to yield the predictable result of providing a functional lithium ion battery.
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Fukunaga as applied to claim 1, above, and further in view of Sakamoto and Lee.
Regarding claim 13, Fukunaga does not specify that the plasticizer solution comprises LiFSI, triethylene glycol dimethyl ether, and triethyl phosphate. However, Sakamoto teaches that electrolytes may include plasticizers, LiTFSI, and triethylene glycol dimethyl ether (¶ [0052]-[0053]). One with ordinary skill in the art would understand that these components would also act as plasticizers and that including such standard components as a lithium salt and a solvent in order to yield a functional lithium ion battery. See M.P.E.P. § 2143 I. A. 
	Nether Fukunaga nor Sakamoto teaches that the solution includes triethyl phosphate. However, Lee teaches adding triethyl phosphate to a lithium ion battery electrolyte improves charge-discharge characteristics and resistance to flame (¶ [0193]). One with ordinary skill in the art would understand that adding triethyl phosphate would facilitate improved battery operation in terms of charge-discharge characteristics and safety in terms of flame resistance. Therefore, it would have been obvious to have included triethyl phosphate in order to facilitate improved battery operation and safety. 
	Lastly, one having ordinary skill in the art would understand to select the appropriate loadings of LiTFSI, triethylene glycol dimethyl ether, and triethyl phosphate in order to ensure lithium ion battery operation. See M.P.E.P. § 2144.05 II. Therefore, it would have been obvious to have included LiTFSI at 17.5 wt% to 27.5 wt% and triethylene glycol dimethyl ether at 72.5 wt% to 82.5 wt% as recited in claim 18 and LiTFSI at 56 wt% to 66 wt% and triethylene glycol dimethyl ether at 33.5 wt% to 43.5 wt% as recited in claim 19 in order to yield the predictable result of providing a functional lithium ion battery.
Claims 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Fukunaga in view of Jeong and Sakamoto.
Regarding claim 17, Fukunaga teaches a method for forming a solid gel electrolyte membrane for a battery cell, comprising:
	providing a porous polymeric membrane (¶ [0053]-[0055]); and
	imbibing the porous polymer membrane with a plasticizing solution (¶ [0059]-[0061]).
	Fukunaga does not teach that the polymeric membrane comprises polyvinylidene fluoride-co-hexafluoropropylene. However, Jeong teaches a battery separator made from a vinylidenefluoride/hexafluoropropylene copolymer (¶ [0146]-[0149]). One with ordinary skill in the art would understand that substituting the copolymer taught by Jeong for that of Fukunaga would yield the predictable result of a functional lithium ion battery separator. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have supplied a vinylidenefluoride/hexafluoropropylene copolymer in order to yield the predictable result of a functioning lithium ion battery separator.
	Fukunaga does not specify that the plasticizer solution comprises LiFSI and a plasticizer selected from triethylene glycol dimethyl ether, tetraethylene glycol dimethyl ether, and triethyl phosphate. However, Sakamoto teaches that electrolytes may include plasticizers, LiTFSI, and triethylene glycol dimethyl ether (¶ [0052]-[0053]). One with ordinary skill in the art would understand that these components would also act as plasticizers and that including such standard components as a lithium salt and a solvent in order to yield a functional lithium ion battery. See M.P.E.P. § 2143 I. A. Furthermore, one having ordinary skill in the art would understand to select the appropriate loadings of LiTFSI and triethylene glycol dimethyl ether in order to ensure lithium ion battery operation. See M.P.E.P. § 2144.05 II. Therefore, it would have been obvious to have included LiTFSI at 17.5 wt% to 27.5 wt% and triethylene glycol dimethyl ether at 72.5 wt% to 82.5 wt% as recited in claim 11 and LiTFSI at 56 wt% to 66 wt% and triethylene glycol dimethyl ether at 33.5 wt% to 43.5 wt% as recited in claim 12 in order to yield the predictable result of providing a functional lithium ion battery.
Regarding claims 18 and 19, Fukunaga does not specify that the plasticizer solution comprises LiFSI triethylene glycol dimethyl ether. However, Sakamoto teaches that electrolytes may include plasticizers, LiTFSI, and triethylene glycol dimethyl ether (¶ [0052]-[0053]). One with ordinary skill in the art would understand that these components would also act as plasticizers and that including such standard components as a lithium salt and a solvent in order to yield a functional lithium ion battery. See M.P.E.P. § 2143 I. A. Furthermore, one having ordinary skill in the art would understand to select the appropriate loadings of LiTFSI and triethylene glycol dimethyl ether in order to ensure lithium ion battery operation. See M.P.E.P. § 2144.05 II. Therefore, it would have been obvious to have included LiTFSI at 17.5 wt% to 27.5 wt% and triethylene glycol dimethyl ether at 72.5 wt% to 82.5 wt% as recited in claim 18 and LiTFSI at 56 wt% to 66 wt% and triethylene glycol dimethyl ether at 33.5 wt% to 43.5 wt% as recited in claim 19 in order to yield the predictable result of providing a functional lithium ion battery.
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Fukunaga, Jeong, and Sakamoto as applied to claim 17, above, and further in view of Lee.
Regarding claim 20, Fukunaga does not specify that the plasticizer solution comprises LiFSI, triethylene glycol dimethyl ether, and triethyl phosphate. However, Sakamoto teaches that electrolytes may include plasticizers, LiTFSI, and triethylene glycol dimethyl ether (¶ [0052]-[0053]). One with ordinary skill in the art would understand that these components would also act as plasticizers and that including such standard components as a lithium salt and a solvent in order to yield a functional lithium ion battery. See M.P.E.P. § 2143 I. A. 
	Nether Fukunaga nor Sakamoto teaches that the solution includes triethyl phosphate. However, Lee teaches adding triethyl phosphate to a lithium ion battery electrolyte improves charge-discharge characteristics and resistance to flame (¶ [0193]). One with ordinary skill in the art would understand that adding triethyl phosphate would facilitate improved battery operation in terms of charge-discharge characteristics and safety in terms of flame resistance. Therefore, it would have been obvious to have included triethyl phosphate in order to facilitate improved battery operation and safety. 
	Lastly, one having ordinary skill in the art would understand to select the appropriate loadings of LiTFSI, triethylene glycol dimethyl ether, and triethyl phosphate in order to ensure lithium ion battery operation. See M.P.E.P. § 2144.05 II. Therefore, it would have been obvious to have included LiTFSI at 17.5 wt% to 27.5 wt% and triethylene glycol dimethyl ether at 72.5 wt% to 82.5 wt% as recited in claim 18 and LiTFSI at 56 wt% to 66 wt% and triethylene glycol dimethyl ether at 33.5 wt% to 43.5 wt% as recited in claim 19 in order to yield the predictable result of providing a functional lithium ion battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729